Citation Nr: 0029418
Decision Date: 11/07/00	Archive Date: 12/28/00

DOCKET NO. 98-10 081A              DATE NOV 07, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina

THE ISSUE

The propriety of the initial 10 percent evaluation assigned for the
service-connected irritable bowel syndrome.

REPRESENTATION 

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL 

The veteran

ATTORNEY FOR THE BOARD 

Julie L. Salas, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1990 to January
1991.

This matter initially came to the Board of Veterans' Appeals
(Board) on appeal of a May 1997 rating decision of the RO.

The Board remanded this matter for additional development of the
record in October 1999.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained.

2. Since October 1993, the veteran's service-connected irritable
bowel syndrome has been shown to have been productive of a level of
disablement that more nearly approximates severe symptomatology
with diarrhea, or alternating diarrhea and constipation, with more
or less constant abdominal stress.

2 -

CONCLUSION OF LAW

The criteria for the assignment of an initial 30 percent evaluation
for the service-connected irritable bowel syndrome have been met.
38 U.S.C.A. 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R.
4.7, 4.114 including Diagnostic Code 7319 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that, during the course of
the veteran's appeal, the statute governing assistance to
claimants, 38 U.S.C.A. 5107, was amended. The new version of the
statute, eliminates the requirement that a person submitting a
claim for benefits has the burden of submitting evidence sufficient
to justify a belief by a fair and impartial individual that the
claim is well grounded in order to receive assistance in the
development of her claim; rather, the Secretary is required to
assist a claimant in developing all facts pertinent to a claim for
benefits, to include providing a medical examination when such
examination may substantiate entitlement to the benefits sought,
except when no reasonable possibility exists that such assistance
will aid in the establishment of entitlement. Id. The effective
date of the change in the statute was October 30, 2000.

The United States Court of Appeals for Veterans Claims (Court) has
held that where the law or regulation changes after a claim has
been filed or reopened but before the administrative or judicial
appeal process has been concluded, the version most favorable to
the veteran will apply unless Congress provided otherwise or
permitted the Secretary to provide otherwise and the Secretary did
so. Karnas v. Derwinski, 1 Vet. App. 308 (1990).

- 3 -

In this instance, the Board is satisfied that all available
relevant evidence has been obtained regarding the claim, and that
no further assistance to the veteran is required to comply with
either the old or new version of 38 U.S.C.A. 5107(a).

I. Background

In a rating decision dated in May 1997, the RO granted service
connection for irritable bowel syndrome and assigned a 10 percent
evaluation effective on October 26, 1993. The veteran filed a
Notice of Disagreement expressing dissatisfaction with this
decision in May 1998.

As noted hereinabove, the Board remanded this matter in October
1999 for additional development of the record, to include affording
the veteran a VA examination which specifically addressed the
rating criteria necessary for a complete evaluation of the
veteran's claim.

In accordance with the Board's remand, the veteran was afforded a
VA examination in December 1999. At that time, the veteran
complained of alternating constipation and diarrhea, with
predominance of diarrhea. She reported being constipated
approximately 10 days out of each month and noted frequent loose
stools on other days. On days when she had diarrhea, bowel
movements were stated to range between 4 and 6 per 24-hour period.
About half of all bowel movements were noted to occur shortly after
meals; however, the veteran also reported experiencing sudden
unexpected attacks preceded by cramping abdominal pain. The
cramping was noted to resolve, at least temporarily, following
bowel movement.

The veteran described her "crampy" abdominal pain as being daily in
frequency and located predominantly on the left side. She stated
that the pain waxed and waned throughout the day and that when she
had a severe attack, dicyclomine usually helped. The veteran denied
any nausea or vomiting, but noted that she had unintentionally lost
about 40 pounds in weight since 1997.

4 -

The veteran further noted that her symptoms had worsened
dramatically over the past 5 years such that she now experienced
abdominal pain that, at times, awakened her from sleep and was so
severe as to make her crystalloid. She also reported concerns about
not having a toilet/restroom consistently nearby.

The final impression was that of irritable bowel syndrome, moderate
in severity. The examining physician further noted, however, that
assessment of severity was subjective in nature and might take on
a different proportion to the patient as opposed to the examiner
and might also vary from day to day.

In July 2000, the veteran offered testimony in support of her claim
at a personal hearing at the RO. At that time, the veteran reported
alternating symptoms of diarrhea and constipation, as well as
sudden episodes of severe abdominal distress to the extent that she
would be slumped over in pain and unable to move. She further
reported that, during these episodes, she would have to use the
bathroom at least 3 times within an hour. According to the veteran,
in a bad month, she would normally lose about 6 days of work and,
in a good month, about 3 days. Her medications included dicyclomine
and over-the-counter suppositories and anti-diarrheal medication.

II. Analysis

Disability ratings are determined by applying the criteria set
forth in the VA Schedule for Rating Disabilities (Rating Schedule),
found in 38 C.F.R. Part 4. The Board attempts to determine the
extent to which the veteran's disability adversely affects her
ability to function under the ordinary conditions of daily life,
and the assigned rating is based, as far as practicable, upon the
average impairment of earning capacity in civil occupations. 38
U.S.C.A. 1155; 38 C.F.R. 4.1, 4.10.

The regulations require that where there is a question as to which
of two evaluations is to be applied, the higher evaluation will be
assigned if the disability picture more

5 -

nearly approximates the criteria required for that rating.
Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7.

The veteran's service-connected irritable bowel syndrome is rated
as 10 percent disabling under the provisions of Diagnostic Code
7319. Under this Diagnostic Code, a noncompensable evaluation is
assigned where the syndrome is mild, with disturbances of bowel
function with occasional episodes of abdominal distress. Moderate
symptoms, with frequent episodes of bowel disturbance with
abdominal distress warrant a 10 percent evaluation. A 30 percent
evaluation is assigned for severe symptoms, with diarrhea, or
alternating diarrhea and constipation, with more or less constant
abdominal distress.

Based on a review of the evidence of record, the Board finds that,
since October 1993, the veteran's service-connected irritable bowel
syndrome has been demonstrated by a level of impairment that more
nearly approximates a severe disability picture consistent with
that of diarrhea or alternating diarrhea and constipation, with
more or less constant abdominal stress, sufficient to warrant the
assignment of a 30 percent evaluation under Diagnostic Code 7319.

Significantly, the Board finds the veteran's testimony offered at
the personal hearing conducted in July 2000 to be particularly
credible as to the severity of her ongoing symptomatology.
Furthermore, although the VA physician who conducted the
examination in December 1999 characterized the veteran's symptoms
as being moderate in nature, he also conceded that assessment of
severity was subjective in nature and might take on a different
proportion to the patient as opposed to the examiner and might also
vary from day to day.

Hence, the Board finds that the preponderance of the evidence
supports the assignment of an initial 30 percent evaluation for the
service-connected irritable bowel syndrome.

The Board has considered whether the veteran was entitled to a
"staged" rating for the service-connected irritable bowel syndrome
as prescribed by the Court in

- 6 -

Fenderson v. West, 12 Vet. App. 119 (1999). As noted hereinabove,
since October 1993, the veteran has demonstrated a level of
impairment consistent with a 30 percent evaluation for the service-
connected irritable bowel syndrome.

ORDER

An initial 30 percent rating for the service-connected irritable
bowel syndrome is granted, subject to the regulations controlling
disbursement of VA monetary benefits.

STEPHEN L. WILKINS 
Veterans Law Judge 
Board of Veterans' Appeals

7 - 



